The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Detailed Action
Claims 1-5, 8-11, 14-17, 20 and 24-29 have been examined.Claims 27-29 have been objected to as containing allowable subject matter, yet dependent upon rejected base claims.
Claims 1-5, 8-11, 14-17, 20 and 24-26 have been rejected.

Response to Arguments
The arguments submitted March 30, 20201 have been fully considered and are persuasive.  This action is non-final.

Novel Subject Matter
Claims 27-29 are objected to as containing novel subject matter while being dependent on rejected base claims. Within each claim as a whole the novel limitation is deemed to be use of a grid search over a dataset of prior test suites to obtain one or more parameters used to estimate the failure likelihoods.


Claim Objections
Claim 1 lines 3-4 should read "wherein the dependencies among the two or more test cases identify the test cases and comprise an indication". This would provide clear antecedent basis for use of "the test cases identified by the dependencies" in line 10.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 2, 5, 8, 9, 11, 14, 15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin (US Patent 9,514,034) in view of Mehrotra (US Patent 7,937,622).

As per claim 1, Griffin ('034) discloses a method, comprising:

	obtaining dependencies among two or more of the plurality of test cases (column 4 lines 48-52, dependencies are determined between failed tests and upcoming tests), wherein the dependencies among the two or more test cases comprise an
indication of whether a given test case constrains one or more additional test cases (column 4 lines 48-52, a test may be terminated based on known dependencies between a failed test and upcoming tests; the failed test constrains the dependent test because it limits the execution of the dependent tests);
	obtaining a failure likelihood for each of the plurality of test cases (column 2 lines 22-25); and
	scheduling, using at least one processing device, an execution of a plurality of the test cases in a particular order based on the failure likelihoods (column 2 lines 22-25) wherein the given test case identified by the dependencies is executed before the one or more additional test cases (column 4 lines 48-52, test cases that have dependent cases are executed before the dependent cases, and may cause the dependent cases to not run by prematurely terminating the test suite), wherein the failure likelihoods and the dependencies are distinct from one another (column 4 lines 48-52 describe use of test dependencies, column 2 lines 22-25 describe use of test likelihood of failure; the two pieces of information are distinct).Griffin ('034) does not expressly disclose the method wherein the scheduling of 
Mehrotra (7937622) teaches a software testing system in which dependencies between tests are identified (column 2 lines 9-20) and used to determine an ordering of test cases (column 6 lines 21-31).Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the scheduled testing disclosed by Griffin ('034) such that the test schedule is further based on test dependencies, as taught by Mehrotra ('622).  This modification would have been obvious because updating a test ordering based on dependencies may allow for test cases to be skipped (as in Mehrotra ('622) column 2 lines 5-8 and column 6 lines 26-31).  

As per claim 2, Griffin ('034) in view of Mehrotra ('622) discloses the method of claim 1, wherein the failure likelihoods are based on historical test data (Griffin ('034) column 6 lines 16-29, a test execution history is used to order the tests).

As per claim 5, Griffin ('034) in view of Mehrotra ('622) discloses the method of claim 1, wherein test cases that are more likely to fail are scheduled before test cases that are less likely to fail (Griffin ('034) column 6 lines 38-49 and column 7 lines 62-67).

As per claim 8, Griffin ('034) in view of Mehrotra ('622) discloses the method of claim 1, further comprising the step of assessing the failure likelihoods of the plurality of test 

As per claims 9, 11 and 14, these claims recite limitations found in claims 1, 5 and 8, respectively, and are respectively rejected on the same grounds as claims 1, 5 and 8.As per claims 15, 17 and 20, these claims recite limitations found in claims 1,5 and 8, respectively, and are respectively rejected on the same grounds as claims 1, 5 and 8.

Claims 3, 4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin ('034) in view of Mehrotra ('622) and Wikipedia's Bayesian Probability (historical version published February 20, 2018).

As per claim 3, Griffin ('034) discloses the method of claim 1. Griffin ('034) does not expressly disclose the method wherein the failure likelihoods are calculated using a Bayesian inference that calculates a generalized weighted probability.

Wikipedia's Bayesian Probability teaches use of Bayesian probability to determine a probability of a phenomenon (first several paragraphs and methodology section).

Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the test sequencing system disclosed by Griffin ('034) in view of Mehrotra ('622) such that test failure likelihood is calculated by 

As per claim 4, Griffin ('034) in view of Mehrotra ('622) and Wikipedia's Bayesian Probability discloses the method of claim 3, wherein the scheduling is further based on one or more of
	(i)    test cases that were already scheduled and
	(ii)    one or more portions of the one or more software programs that were modified (Griffin ('034) column 7 lines 17-27, more recently modified code of a test makes it considered more likely to fail, which affects the scheduling as in Griffin ('034) column 6 lines 38-49).

As per claims 10 and 16, these claims recite limitations found in claim 3 and are rejected on the same grounds as claim 3.

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin ('034) in view of Mehrotra ('622) and Boshernitsan (US Patent Application Publication 2015/0007140).

As per claim 24, Griffin ('034) in view of Mehrotra ('622) discloses the method of claim 1. Griffin ('034) does not expressly disclose the method further comprising obtaining 

Boshernitsan ('140) teaches software testing in which a user-defined test prioritization is utilized (paragraph 19).

Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the test sequencing system disclosed by Griffin ('034) in view of Mehrotra ('622) such that tests may be prioritized by a user-defined test prioritization, as taught by Boshernitsan ('140). This modification would have been obvious because there may not be adequate resources or time during software development to run all possible tests (Boshernitsan ('140) paragraph 7), and a user-defined prioritization will allow prioritization of tests that cover functions with changed properties (as in Boshernitsan ('140) paragraph 20). It would also be clear to one of ordinary skill in the art that a user may have specialized knowledge of relevant or important tests, and allowing the user to implement their knowledge may increase effectiveness over the automated system.

As per claims 25 and 26, these claims recite limitations found in claim 24 and are rejected on the same grounds as claim 24.





Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SCHELL whose telephone number is (571)272-8186.  The examiner can normally be reached on Monday through Friday 9AM-5:30PM (PST/PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached at (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The fax phone number for the examiner is 571-273-8186.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.